Case 5:20-cr-00077-JA-PRL Document 44 Filed 01/22/21 Page 1 of 6 PagelD 366

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA
VS. CASE NO. 5:20-cr-77-Oc-28PRL
HOWARD D. FARLEY, JR.

 

ORDER

This matter is before the Court on Defendant Howard D. Farley, Jr.’s
Motion to Revoke Order of Detention (Doc. 26), which seeks revocation of the
magistrate judge’s Order of Detention Pending Trial (Doc. 22). The Government
opposes the motion. (Doc. 35). For the following reasons, the motion is denied.

When the government or the court is concerned that there is a serious risk
that a defendant will flee before trial, 18 U.S.C. § 3142 instructs that a judicial
officer—in this case the magistrate judge—must conduct “a hearing to
determine whether any condition or combination of conditions set forth in [this
statute section] will reasonably assure the appearance of the person as
required.” 18 U.S.C. § 3142(f). The burden is on the government to show by a
preponderance of the evidence that no conditions of release will overcome the

risk of flight and detention is thus necessary. United States v. King, 849 F.2d

 

 
Case 5:20-cr-00077-JA-PRL Document 44 Filed 01/22/21 Page 2 of 6 PagelD 367

485, 490 (11th Cir. 1988). The government may make this showing by way of
proffer. United States v. Hong Vo, 978 F. Supp. 2d 41, 42 (D.D.C. 2018) (citing
United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir.1996)).

Factors the judge must consider in making the determination include (1)
“the nature and circumstances of the offense charged,” (2) “the weight of the
evidence against the person,” (3) “the history and characteristics of the person,”
and (4) “the nature and seriousness of the danger to any person or the
community that would be posed by the person’s release.” 18 U.S.C. § 3142(g)(1)—
(4).

“If a person is ordered detained by a magistrate .. . the person may file,
with the court having original jurisdiction over the offense, a motion for
revocation ... of the order.” 18 U.S.C. § 3145(b). Upon receipt of such a motion,
the district court must “conduct an independent review to determine whether
the magistrate properly found that pretrial detention is necessary.” King, 849
F.2d at 490. This de novo review involves the court doing one of two things. Id.
One, after “a careful review of the pleadings and the evidence developed at the
magistrate’s detention hearing,” the court may explicitly adopt the magistrate
judge’s order if the court finds that the judge’s factual findings are supported
and legal conclusions are correct. Id. Two, after reviewing the motion, the court
may conduct a hearing if it “determines that additional evidence is necessary or

that factual issues remain unresolved.” Id. In the second instance, the “court

 

 
Case 5:20-cr-00077-JA-PRL Document 44 Filed 01/22/21 Page 3 of 6 PagelD 368

must enter written factual findings and written reasons supporting its decision.”

Id.

The Government proffered that an indictment was returned in 1985
against Farley, among others, for charges related to drug trafficking. Farley
fled prior to being arrested and for the next 35 years eluded numerous searches
by law enforcement officers. (Doc. 26-1 at 46-48). In his motion, Farley argues
he is an elderly man with health issues who has not committed any crime for
the past 35 years and stands accused only of falsifying a passport application.!
(Doc, 26 at 6-7). He argues he has ties to his community and can be released to
his wife’s custody. Accordingly, he insists, he poses no risk of flight, his presence
can be “reasonably assured,” and his order of detention should be revoked. (Doc.
26 at 21).

Farley ignores or downplays his flight from an indictment 35 years ago
and his activity since. That activity included taking on a fake identity; falsifying
passport applications in 1998, 2008, and 2020; falsifying a driver's license
application; falsifying social security information; and falsifying a pilot license

application. (Doc. 26-1 at 10—-14;16, 17, 37, 82-83). And when being interviewed

 

Since the filing of his motion, the Grand Jury returned an indictment
charging Farley with Passport Fraud, Use of a Means of Identification without
Lawful Authority, Social Security Fraud, Possession of a Firearm and
Ammunition by a Convicted Felon, and Operating as an Airman without
Legitimate Airman Certification. (Doc. 30).

 

 
Case 5:20-cr-00077-JA-PRL Document 44 Filed 01/22/21 Page 4 of 6 PagelD 369

upon his arrest in this case, Farley told law enforcement officers that his name
was Timothy Brown. But fingerprints taken that day confirmed that he was
indeed Howard D. Farley. (Doc. 26-1 at 24—25).

Farley argues that because he provided his actual address on the passport
application, he was not concealing his location. (Doc. 26 at 18). The Court finds
this argument disingenuous. The agents were indeed able to find “Timothy
Brown” as the person who falsified his passport application. But the agents
could not have found Howard Farley, fugitive from Nebraska, by looking at an
address for Timothy Brown. Posing as Timothy Brown, when he was actually
Howard Farley, was in fact, concealing his location from authorities. As one
court observed: “[W]hat is past is prologue and there can be no better evidence
bearing on whether the defendant will appear... . To disregard that history
and to focus only on whether the defendant will or will not leave the jurisdiction

is to disregard the most useful information available.” United States v. Battle,

 

59 F. Supp. 2d 17, 20 (D.D.C. 1999) (citing United States v. Robinson, 27 F.
Supp. 2d 1116 (S.D. Ind. 1998)).

As the magistrate judge found here, Farley was indicted on federal
charges many years ago, fled, and was able to remain in hiding for roughly 35
years using someone else’s identity despite continued efforts to arrest him. (Doc.
22 at 3; Doc. 25 at 63). And he was sophisticated enough to use that identity to

obtain other documents, such as a passport that he used to travel

 

 
Case 5:20-cr-00077-JA-PRL Document 44 Filed 01/22/21 Page 5 of 6 PagelD 370

internationally, a driver’s license, and a pilot’s license. (Doc. 25 at 64). In other
words, Farley did not just flee and remain hidden away but instead had the
foresight, resources, and determination to start a new life and live in the open
while evading capture for decades. Nothing in the record indicates that Farley
is incapable of doing so again. And no condition or combination of conditions
could overcome this serious risk. The ties to his community are as resident
Timothy Brown and not Howard Farley. Furthermore, since Farley’s arrest, his
wife Duc Hanh Thi Vu, offered as a third-party custodian, has also been
indicted. (Doc. 30).

I have carefully reviewed Farley's motion (Doc. 26), the Government’s
response (Doc. 35), the hearing transcript (Doc. 26-1), the Complaint (Doc. 1),
the Indictment (Doc. 30), and the Order of Detention (Doc. 22) and find that the
magistrate judge’s factual findings are supported and his legal conclusions are
correct. No additional evidence is needed, nor do any factual issues remain

unresolved. No evidentiary hearing is required.

 

 
Case 5:20-cr-00077-JA-PRL Document 44 Filed 01/22/21 Page 6 of 6 PagelD 371

Copies furnished to:

United States Attorney

United States Probation Office
United States Pretrial Services Office
Counsel for Defendant

 

Defendant’s Motion to Revoke Order of Detention (Doc. 26) is DENIED.
This Court adopts the Magistrate Judge’s Order of Detention. (Doc. 22).

DONE and ORDERED in Orlando, Florida on January 24 2021.

Qe

TORR ANTOON IT

1 States District Judge

 
